FILED
                             NOT FOR PUBLICATION                           APR 11 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LUIS ARMANDO REYES,                              No. 12-72175

               Petitioner,                       Agency No. A072-400-622

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 7, 2014**

Before:        TASHIMA, GRABER, and IKUTA, Circuit Judges.

       Luis Armando Reyes, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We deny the

petition for review.

      Substantial evidence supports the agency’s determination that Reyes failed

to establish the harm he suffered at the hands of guerrillas was on account of a

protected ground. See INS v. Elias-Zacarias, 502 U.S. 478, 482 (1992).

Consequently, Reyes is not entitled to a rebuttable presumption of a well-founded

fear of future persecution, and is not eligible for humanitarian asylum. See 8

C.F.R. § 1208.13(b)(1). The BIA found Reyes waived any claim that he had a

well-founded fear of future persecution in the absence of a showing of past

persecution. Reyes does not challenge the BIA’s finding.

      Substantial evidence also supports the agency’s denial of Reyes’ CAT claim

because he failed to demonstrate it is more likely than not he would be tortured by

or with the consent or acquiescence of a public official in El Salvador. See Silaya

v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008). We reject Reyes’ contention that

the agency failed to fully or properly analyze his CAT claim.

      PETITION FOR REVIEW DENIED.




                                          2                                      12-72175